Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Shikii (U.S. Pub. No. 2013/0182302) discloses a vehicular display device (Shikii, HUD 100 is mounted on a vehicle, Figure 1A, ¶ [0107]), comprising:
a reflection-type hologram disposed inside a windshield of a vehicle (Shikii, volume hologram 950 functioning as a reflective hologram, Figure 32, ¶ [0122])(Shikii, The HUD 900 further includes a volume hologram 950 situated between the inner and outer glasses 941, 942. The volume hologram 950 deflects the image light IL projected from the projection optical system 920 toward the driver D. Figure 32, ¶ [0016]); and
projection device that projects display light toward the hologram (Shikii, The volume hologram 950 deflects the image light IL projected from the projection optical system 920 toward the driver D. Figure 32, ¶ [0016]), wherein
the hologram outputs the display light, projected from the projection device, as diffracted light that travels toward an eye range of the vehicle (Shikii, The volume hologram 950 diffracts the incident image light IL toward the driver D. Consequently, the driver D may view a virtual image VI of the image projected on the screen 925 through the windshield 940. Figure 32, ¶ [0019]), and
Examiner found the remarks persuasive, in regards to the cited portions not expressly teaching the reflection type hologram reflecting light as claimed. 
Thus, Shikii does not expressly teach the projection device is disposed such that the reflected light, which is part of the display light reflected off the windshield, travels in a direction different from a direction toward the eye range in a vehicle width direction. 
Additional prior art of Sugiyama (U.S. Pub. No. 2012/0250306) teaches a transmissive display device which reflects light RL1 away from an eye box EB of the driver DR (Figure 6).  However, Sugiyama does not expressly teach that the direction of this reflected light is reflected off in a “vehicle width direction” as claimed.  As shown in figure 6 of Sugiyama, the reflected light merely appears to be going above the user’s head in a vertical direction and not a horizontal direction.
Additional prior art of Freeman (U.S. Pub. No. 2001/0044010) teaches a windshield for a head-up display system which teaches a portion of the reflected light from the surface 140 being reflected along the line 150 such that it is not seen by the observer 20 (Freeman, Figure 3, ¶ [0038]). Freeman, in the same manner as Sugiyama, does not expressly teach that the direction of this reflected light is reflected off in a “vehicle width direction” as claimed.
Thus, no prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-6, these claims are allowable as they depend upon allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691